DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on August 13, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant canceled claims directed to Group II, claims 8-16, in the response filed August 13, 2021.

Claim Interpretation
	In the response filed February 22, 2022, claim 1, part (a), was amended to “a first peptide comprising the amino acid sequence as set forth in SEQ ID NO: 2” (emphasis added). The amended limitation encompasses first peptides comprising the full length sequence of SEQ ID NO: 2 and excludes first peptides comprising fragments of SEQ ID NO: 2. 

Claim Rejections - 35 USC § 101 - withdrawn
The rejection of claims 1, 3, 6, 7, 17-19, 22 and 23 under 35 U.S.C. 101 is withdrawn in view of the amendment filed February 22, 2022.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed February 22, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 17-19, 22-23, and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0131358 A1.
In the response filed February 22, 2022, Applicant argues that the amendment to the claim overcomes the anticipation rejection. This argument is not persuasive. The rejection set forth in the previous Office action is based on the disclosure of full length SEQ ID NO: 2 in the prior art. Therefore, the amendment from “an amino acid sequence”, which includes fragments, to “the amino acid”, which excludes fragments, has no bearing on the rejection. The rejection is maintained for the reasons presented in the first action on the merits and repeated here. Amended claim 29 and new claims 30-31 are added to the rejection.
	US 2009/0131358 A1 teaches the synthetic peptide:
RLTRKRGLKLATALSLSNKFVEGSGG(D-Arg)9 (SEQ ID NO: 7, Example 1, paragraph [0095]), which is a peptide of instant claim 1 comprising a first peptide comprising full length SEQ ID NO: 2 (indicated by underlined text), a second peptide comprising at least four amino acids capable of functioning as a flexible linker (indicated by bolded text), and a positively charged third peptide comprising nine positively charged amino acids (nine D-arginine residues). Therefore, SEQ ID NO: 7 of US 2009/0131358 A1 anticipates claim 1.
	With respect to claim 2, US 2009/0131358 A1 teaches that SEQ ID NO: 7 further comprises a nucleic acid (Example 1).
	With respect to claim 3, US 2009/0131358 A1 teaches that the first, second and third peptides are all linked together by a peptide bond (SEQ ID NO: 7, Example 1, paragraph [0095]).
With respect to claim 4, US 2009/0131358 A1 teaches that the nucleic acid is siRNA, which is synthetic (Example 1).
With respect to claim 5, US 2009/0131358 A1 teaches that the peptide comprises nine synthetic amino acids, D-arginine (SEQ ID NO: 7, Example 1, paragraph [0095]).
	With respect to claim 6, US 2009/0131358 A1 teaches that the peptide and siRNA can be formulated as injectable compositions (paragraphs [0007], [0071], [0085], claim 14).
	With respect to claim 7, US 2009/0131358 A1 teaches that the peptide and siRNA can be formulated an implant (paragraph [0085]).
	With respect to claims 17 and 18, US 2009/0131358 A1 teaches that the second peptide comprises three glycines (SEQ ID NO: 7, Example 1, paragraph [0095]).
With respect to claim 19, US 2009/0131358 A1 teaches that the second peptide comprises three glycines, one serine and one valine (SEQ ID NO: 7, Example 1, paragraph [0095]).
With respect to claims 22-23, US 2009/0131358 A1 teaches that the second peptide comprises nine D-arginines (SEQ ID NO: 7, Example 1, paragraph [0095]).

With respect to claims 27-28, US 2009/0131358 A1 teaches that the nucleic acid is siRNA, which is synthetic (Example 1).
With respect to claim 29, US 2009/0131358 A1 teaches that the nucleic acid includes antisense oligonucleotides (paragraphs [0045]-[0047], [0054], [0056]).
With respect to claims 30-31, US 2009/0131358 A1 teaches that the nucleic acids may be modified to include a phosphorothiate (paragraph [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7 and 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0131358 A1 in view of Relou et al. (“Platelet Activation by the apoB/E Receptor-binding Domain of LDL,” Thromb Haemost 2002; 87: 880–7) and Reddy Chichili et al. (“Linkers in the structural biology of protein–protein interactions,” Protein Science 2013; 22:153-167).
In the response filed February 22, 2022, Applicant argues that the amendment to the claim overcomes the anticipation rejection. This argument is not persuasive. The rejection set forth in the previous Office action is based on the disclosure of full length SEQ ID NO: 2 in the prior art. Therefore, the amendment from “an amino acid sequence”, which includes fragments, to “the amino acid”, which excludes fragments, has no bearing on the rejection. The rejection is maintained for the reasons presented in the first action on the merits and repeated here. Amended claim 29 and new claims 30-31 are added to the rejection.
US 2009/0131358 A1 teaches interfering RNA molecule-ligand conjugates, wherein the ligand can bind to a low density lipoprotein receptor (LDLR) or LDLR family member, and can deliver the interfering RNA molecule into a cell in vitro or in vivo (paragraph [0007]).
US 2009/0131358 A1 teaches the conjugate includes the synthetic peptide:
SVIDALQYKLEGTTRLTRKRGLKLATALSLSNKFVEGSGG(D-Arg)9 (SEQ ID NO: 7, Example 1, paragraph [0095]), which is a peptide of instant claim 1 comprising a first peptide comprising full length SEQ ID NO: 2 (indicated by underlined text) and that binds to the LDLR, a second peptide comprising at least four amino acids capable of functioning as a flexible linker (indicated by bolded text), and a positively charged third peptide comprising nine positively charged amino acids for delivering an siRNA (nine D-arginine residues). 
	US 2009/0131358 A1 does not teach an alternative embodiment wherein the peptide comprises instant SEQ ID NO: 3 RLTRKRGLKLAGGGGGRRRRRRRRR or a mimetic thereof.

	It would have been obvious to truncate the LDLR-binding portion of the peptide-siRNA conjugate taught by US 2009/0131358 A1 to match the domain that Relou et al. identifies as critical for receptor recognition. 
	It would have been further obvious to vary the linker region to include additional glycine residues and glycine in place of the serine. In a review article, Reddy Chichili et al. report that glycine-rich linkers, including GGGGG, are flexible, connecting various domains without interfering with the function of each domain (abstract, Table 1).
	In making these modifications suggested by the prior art, one of ordinary skill in the art would make the peptide: RLTRKRGLKLAGGGGG(D-Arg)9 
which is a peptide of instant claim 1 comprising a first peptide comprising full length SEQ ID NO: 2 (indicated by underlined text), a second peptide comprising at least five amino acids capable of functioning as a flexible linker (indicated by bolded text), and a positively charged third peptide comprising nine positively charged amino acids (nine D-arginine residues).
	With respect to claim 2, US 2009/0131358 A1 teaches that SEQ ID NO: 7 further comprises a nucleic acid (Example 1).
	With respect to claim 3, US 2009/0131358 A1 teaches that the first, second and third peptides are all linked together by a peptide bond (SEQ ID NO: 7, Example 1, paragraph [0095]).

With respect to claim 5, US 2009/0131358 A1 teaches that the peptide comprises nine synthetic amino acids, D-arginine (SEQ ID NO: 7, Example 1, paragraph [0095]).
	With respect to claim 6, US 2009/0131358 A1 teaches that the peptide and siRNA can be formulated as injectable compositions (paragraphs [0007], [0071], [0085], claim 14).
	With respect to claim 7, US 2009/0131358 A1 teaches that the peptide and siRNA can be formulated an implant (paragraph [0085]).
	With respect to claims 17-19, US 2009/0131358 A1 teaches that the second peptide comprises five glycines (SEQ ID NO: 7, Example 1, paragraph [0095]).
	With respect to claims 20-21, Reddy Chichili et al. also report that glycine-rich linkers, including GGSGG, are flexible, connecting various domains without interfering with the function of each domain (abstract, Table 1). In the absence of unexpected results, it would have been obvious to use any of the linkers presented in the review article.
With respect to claims 22-23, US 2009/0131358 A1 teaches that the second peptide comprises nine D-arginines (SEQ ID NO: 7, Example 1, paragraph [0095]).
With respect to claims 24-25, the peptide is a D-amino acid containing mimetic of instant SEQ ID NO: 3.
With respect to claim 26, US 2009/0131358 A1 teaches that the RNA can be linked to a ligand using chemical conjugation techniques, or by non-covalent bonds, such as those formed with bifunctional antibodies, ionic bonds, hydrogen bonds, hydrophobic interactions, etc. (paragraph [0028]).
With respect to claims 27-28, US 2009/0131358 A1 teaches that the nucleic acid is siRNA, which is synthetic (Example 1).

With respect to claims 30-31, US 2009/0131358 A1 teaches that the nucleic acids may be modified to include a phosphorothiate (paragraph [0059]).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654